It appears that there has been a hearing before the Commission on this application for Certificate of Public Convenience and Necessity, evidence taken and an order made. The remedy, therefore, is by certiorari, not by mandamus. The Motor Carrier Act of Congress was adopted after this application was filed under that Act. As I understand it, the State Commission has no authority to grant the sort of certificate applied for. But if it be deemed an application for a certificate of registration, *Page 352 
I think the Florida Commission has a certain degree of discretion, as to route, etc., to protect Florida roads, which cannot be controlled by mandamus.